Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a notice of allowance in response to communication dated 11/25/2020.
Claims 1, 3, 8, 10, 15-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with the 103 arguments. The combination of references do not render the claims as obvious, in particular “…a first overhead camera located on a first side of the shopping region; and a second overhead camera located on a second side of the shopping region, wherein the second side is opposite the first side, and wherein each of the shoppers within the shopping region is captured by both the first and the second overhead cameras so that a face of each shopper within the shopping region is visible to at least one of the first and second overhead cameras; Page 2 of 17Application No. 14/473,954 Application Filing Date: August 29, 2014 Docket No. SHP14301computing an estimated field of view of each shopper within the shopping region captured in the plurality of images by: determining a location of a facial feature in the plurality of images, wherein the facial feature includes one or more eyes of a shopper, indicating the face of the shopper; determining a head pose based on the location of the facial feature, the head pose including a position and an orientation; and assigning the estimated field of view based on the position and the orientation of the head pose in which the estimated field of view defines a three- dimensional volume or region of the physical shopping environment that is aligned with and surrounds the head pose, wherein the estimated field of view has a shape selected from the group consisting of elliptical cone, circular cone, two merged cones, a pyramid, and a flat-top cone; based on the three-dimensional virtual reality model, computing that a product location associated with a target product is within the estimated field of view for each shopper...” The most notable prior art of  None of the prior art of record remedies the deficiencies found in Gruttadauria, Hu, Kilner and Sorensen. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AKOSUA KYEREME-TUAH/Primary Examiner, Art Unit 3623                                                                                                                                                                                         	
March 14, 2021